Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record cited by the Applicant and by the Examiner fails singly or in combination to teach or suggest the following:
 A method for transmitting data by a transmitting User Equipment (UE) in a Device to Device (D2D) communication network, the method comprising (inter alias):
  identifying a type of data included in a PDCP SDU received from a higher layer; adding a header with information value indicating the type of the data included in the PDCP SDU, performing a header compression of the PDCP SDU by using robust header compression in the case the data type is an IP data type, and transmitting the generated PDCP PDU to a receiving D2D UE. As indicated in independent claim 1.
Independent claims 11, 17 and 19 have similar limitations and allowed for similar reasons.
Lee et al. US 20170048922 A1, discloses with reference to figure 16 communication between a UE and E-UTRAN, in which the UE receives PDCP SDU from upper layers and perform (inter alias) header compression of the PDCP SDU, see paragraph [0175]; but does not teach providing the header with value type of data as the basis for the compression.


Yi et al, US 20160338082 A1, discloses with reference to figure 3, communication between a UE and eNB, Yi discloses that a packet data convergence protocol (PDCP) layer of a second layer performs a header compression function to reduce unnecessary control information for efficient transmission of an Internet protocol (IP), see paragraph [0059]. But Yi does not teach or suggest the compression is based on the type of data (SDU) of the header during a D2D communication.  

Tsuboi et al. US 20170013634 A1, with reference to figures  6 and 7,  discloses communicating between a between a UE and eNB, a Packet Data Convergence Protocol layer (PDCP layer) has a header compression function of performing compression of unnecessary control information of IP packet data. See paragraph [0064]. Tsuboi does not teach D2D data transfer in which a value field of the header indicating data type is used for the compression of the IP data.  
Yi et al. US 10623532 B2, with reference to figure 12 discloses a PDCP entity may handle the SDU differently per SDU Type, e.g. header compression is applicable to IP SDU but not ARP SDU. If SDU Type field is 010 or 011, Priority Information field exists after PDCP SN field and followed by Data field. For UL in PC5 interface, include PPP information in the PDCP PDU. The use of new PDCP PDU format is indicated in "SDU Type" field. See column 12, lines 1-7.
Yi does anticipate the claimed invention, but the filed after the priority date of the instant Application. 
 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/AHMED ELALLAM/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        1/27/2021